Citation Nr: 1502849	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-31 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a disability manifested by nosebleeds, claimed as a fractured nose.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to February 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the RO denied the Veteran's petition to reopen a claim for service connection for nosebleeds, claimed as a fractured nose.  In December 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2012.

With respect to the characterization of the claim on appeal, the Board notes that, in a January 2004 rating decision, the Veteran's claim of service connection for a fractured nose was denied.  As such, the March 2010 rating decision on appeal characterized the issue as whether new and material evidence had been received so as to reopen such previously denied claim.  However, VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).  In this case, additional evidence including an October 1974 service entrance examination report, was associated with the claims file in January 2011, which shows the Veteran had a fractured nose prior to entering service.  As such records were in existence at the time of the January 2004 rating decision, but were not of record and are relevant to the claim on appeal, VA must reconsider the issue of service connection for disability manifested by nosebleeds de novo.  Therefore, this issue has been characterized as shown on the first page of the decision.

In June 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is associated with the electronic Virtual VA record.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although a history of fractured nose was noted but no specific disability was diagnosed at service entry, it is established by clear and unmistakable evidence that the Veteran entered active duty with a pre-existing disability manifested by nosebleeds.

3.  It is established by clear and unmistakable evidence that the Veteran's pre-existing disability manifested by nosebleeds was not aggravated by or a result of active duty.


CONCLUSION OF LAW

The criteria for service connection for a disability manifested by nosebleeds, claimed as a fractured nose, are not met. 38 U.S.C.A. §§ 1110, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A January 2010 pre-rating letter provided pertinent notice to the Veteran in connection with his claim for service connection for a disability manifested by nosebleeds.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter also provided general information pertaining to VA's assignment of disability ratings and effective dates (in the event service connection is granted), as well as the type of evidence that affects those determinations.  Hence, the January 2010 letter meets the VCAA's content and timing of notice requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file includes service treatment records (STRs), VA treatment records, and VA examination reports.  Also of record and considered in connection with the appeal are various statements provided by the Veteran.  The Board finds that no additional AOJ action to further develop the record in connection with the claim for service connection, prior to appellate consideration, is required.

As regards the July 2013 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board hearing was legally sufficient.

Here, during the July 2013 hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Also, information was solicited regarding the nature and severity of the claimed nosebleed disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  While the submission of specific additional evidence was not explicitly suggested,, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that any existing, relevant evidence had been overlooked.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc, 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran seeks service connection for a disability manifested by nosebleeds, associated with a perforated nasal septum.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service. 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111. 

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); Adams v. West, 13 Vet. App. 453 (2000). 

The term "noted" denotes only such disorders that are recorded in examination reports.  The existence of disorders prior to the active military service reported by the veteran as medical history do not constitute a notation of such disorders, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disorder.  38 C.F.R. § 3.304(b)(1).  Determinations of whether a disorder pre-existed the active military service should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id.

An injury or disease that has been determined to be preexisting will be presumed to have been aggravated by service where there is an increase in the severity of the disability during service.  The burden to show no aggravation of a pre-existing disease or disorder during service lies with the government.  Cotant v. Principi, 17 Vet. App. 117, 131 (2003). 

However, the presumption of aggravation is rebutted where there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In deciding an aggravation claim, after having determined the presence of a preexisting disability, the Board must determine whether there has been any measurable worsening of the disability during service and whether this worsening constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b). 

Considering the evidence of record in light of the above, the Board finds the claim on appeal must be denied.

The Board notes that the report of the Veteran's October 1974 enlistment examination reflects that clinical evaluation of the nose was normal.  However, it was also noted that the Veteran medical history included: "Fx [fractured] nose - reset - good airway."  The Veteran's service treatment records also include a February 1975 medical board report indicating that the Veteran was evaluated during service, in January 1975, for a chronic septal perforation, which he incurred four years prior, secondary to a traumatic incident.  The report indicated that he underwent several repairs before service.  The first repair was in September 1973, which broke down and required a second repair in September 1974.  Three weeks into boot camp, the septal perforation repair broke down again and the Veteran complained of intermittent bleeding.  The medical evaluation board found that the Veteran's perforated nasal septum existed prior to enlistment and was not aggravated by service.

A VA examination was conducted in February 2010, and the claims file was reviewed.  The examiner noted that the date of onset of the Veteran's nosebleed disorder was in 1971 following a blunt nasal trauma, resulting in a septal perforation.  The examiner stated that the Veteran had two attempts at surgical repair of the septal perforation prior to enlistment.  He indicated that the surgeries failed, which is not unusual for the operation.  He stated that this "is the usual natural course of such a condition, and is unaffected by military service." 

The February 2010 examiner provided another medical opinion in September 2012.  He concluded that the Veteran's condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner reiterated the rationale stated in his February 2010 opinion, and further explained:

[The Veteran] had only been operated on a few weeks prior to enlistment, and if a repair was going to fail (as a high percentage do), this failure occurred right about the time such an event would occur even under close medical care.  The failure is a function of the blood supply and the tissue available.  Each revision surgery is less likely to succeed.  These are factors completely independent of military service.

As indicated, the Veteran's October 1974 enlistment examination report noted that the Veteran had a history of a fractured nose.  However, there was no notation on the report that that he had a perforated septum, nor was any other residual disability diagnosed..  Therefore, the presumption of soundness applies and the burden falls on VA to rebut the presumption by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  

The Board finds that the evidence of record clearly and unmistakably establishes that the Veteran's currently claimed disability, manifested by nosebleeds, pre-existed his active service.  The February 1975 medical evaluation board report indicates that the Veteran's septal perforation pre-existed service and was caused by blunt force trauma in 1971.  The file also contains probative opinions of a VA physician, provided in February 2010 and September 2012, to the effect that the Veteran's septal perforation clearly and unmistakably existed prior to service.  As the conclusion reached by the VA examiner was based on review of the Veteran's lay and clinical history, to include service and post-service records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Therefore, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Thus, the Board finds that there is clear and unmistakable medical evidence that the Veteran entered active duty with a pre-existing septal perforation disability.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The evidence of record also clearly and unmistakably establishes that the pre-existing condition was not aggravated beyond its natural progression during, or as a result, of service, resulting in the Veteran's current disability.  

As regards the question of in-service aggravation, the Board notes that the Veteran was discharged from service because of his nasal perforation.  However, in February 1975, the medical evaluation board found that the Veteran's septal perforation was not aggravated by service.  Furthermore, the September 2012 VA medical opinion indicates that the Veteran's nasal perforation was not aggravated by service, and the reasons for the failure of the Veteran's septal perforation surgery were independent of military service.  

As the conclusion reached by the VA physician in September 2012 was based on review of the Veteran's lay and clinical history, to include service and post-service records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean, supra.  Therefore, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden, supra; Evans, supra.  Moreover, neither the Veteran nor his representative has presented or identified any competent medical evidence or opinion to rebut this opinion or otherwise diminish its probative weight.  See Wray, supra.

Accordingly, when the VA's physician's opinion is considered in light of other evidence of record, and the complete absence of any medical opinion or comment whatsoever that even suggests that current disability is the result of in-service aggravation of a pre-existing condition, the Board finds that clear and unmistakable evidence establishes that the Veteran's disability manifested by nosebleeds was not aggravated in, or as a result of, the Veteran's service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

In reaching the above-noted conclusions, the Board has considered the Veteran's assertions.  He has stated that he was hit in the face during service and such injury caused his current disability.  Specifically, the Veteran contends that he was hit in the face with a pugil stick, which fractured his nose and caused his nosebleeds.  See June 2013 Hearing Transcript, at 5.  The Veteran stated that he did not sustain blunt nasal trauma prior to his enlistment.  Id. at 16.  However, the Veteran's October 1974 enlistment examination indicates that the Veteran had a history of a fractured nose, which was reset.  The Board finds that the Veteran's lay report of a nose injury in service is not credible as it is inconsistent with the in-service medical board examination report.  During the medical board proceedings, the Veteran had the opportunity to report his symptoms and any relevant in-service incidents.  The Board notes that the February 1975 medical board examination report, which was the basis for the Veteran's medical discharge, did not mention any in-service injury.

As for the Veteran's own assertions that a current disability manifested by nosebleeds was caused by service, the Board acknowledges that as a layperson, he is competent to attest to factual matters of which he has first-hand knowledge, e.g., symptoms prior to, during and subsequent to active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a layman, however, he does not possesses the medical expertise to provide a competent medical opinion regarding the complex questions of pre-existence and aggravation upon which this claim turns.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, the Board finds that the most probative evidence in this case are the STRs themselves, and the post-service record, to include the opinions provided by the VA physician, based his conclusions on his medical knowledge, a review of the Veteran's STRs, post-service records, and physical examination of the Veteran in February 2010.

For all the foregoing reasons, the Board finds that service connection for a disability manifested by nosebleeds must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  However, given the legal standard required to rebut the presumption of soundness, discussed above, and the Board's determinations that that standard has been met both with respect to question of preexisting disability and in-service aggravation, the benefit-of-the-doubt doctrine has no applicability in this appeal.


ORDER

Service connection for a disability manifested by nosebleeds, claimed as a fractured nose, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


